Citation Nr: 1410564	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for a disorder manifested by memory loss.

5.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

7.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

8.  Entitlement to service connection for peripheral neuropathy, left lower extremity.


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 1971, including service in the Republic of Vietnam. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The rating decision on appeal, in pertinent part, denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder.  The Veteran was treated in service for anxiety and the record reflects diagnoses to include posttraumatic stress disorder and adjustment disorder.  Where a Veteran claims service connection for a psychiatric disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In accordance with Clemons, the issue has been re-characterized to include all psychiatric disorders.  Id.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

A Social Security Administration (SSA) letter of record dated in May 2011 reflects that the Veteran was determined to meet the medical requirements for disability payments based in part on posttraumatic stress disorder.  The records upon which the determination was based may be relevant to any or all of the claims on appeal, and there is no indication that an attempt has been made to obtain the Veteran's complete SSA records.  VA must attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2011); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The service treatment records show that the Veteran complained of headaches and anxiety in December 1969.  He was treated with Librium during service for his anxiety complaints, and on one December 1969 treatment record there was reference to a head injury "last February."  On a VA Agent Orange examination in October 2009, the Veteran reported having a history of headaches dating back to 1968 however there was no diagnosis of a headache disability made.  An examination is necessary in order to ascertain whether the Veteran has a current headache disorder that is related to the inservice complaints.

The Veteran contends that he has posttraumatic stress disorder.  VA outpatient treatment records show that he has undergone treatment for posttraumatic stress disorder during 2009 and 2010.  A VA psychiatric examination in December 2010 diagnosed adjustment disorder with depressive mood; the examiner did not find the criteria met for a diagnosis of posttraumatic stress disorder.  The examiner did not comment on the service treatment record that showed that the Veteran was seen with anxiety and prescribed Librium during service.  

Further, the record contains a formal finding dated in February 2010 that there was a lack of required information of record to verify stressors with the U.S. Army and Joint Services Records Research Center (JSRRC).  Subsequent to that determination, in August 2010 the Veteran submitted a detailed statement of his stressors that included seemingly verifiable claimed events.  There is no indication in the record that the RO made any attempt to verify these stressors with the JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of the medical records that served as the basis for the disability determination referenced in the May 2011 SSA notice letter of record.  All efforts must be documented in the claim file.  If the search for these records is negative, the finding must be noted in the claim file and the Veteran must be informed of such in writing.  If the records are obtained, undertake any additional development indicated after review thereof, to include ordering examinations for any of the Veteran's claimed disabilities.

2.  An inquiry must be sent to the JSRRC for stressor verification based upon the Veteran's August 2010 stressor statement.  JSRRC must be asked to provide any information that might corroborate the Veteran's alleged stressors.  

3.  Schedule the Veteran for a VA neurological examination by an appropriate medical professional. 

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

After examining the Veteran, the examiner must state from what headaches the Veteran currently suffers.  The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed headache condition found is related to his active service, including the inservice findings of headache complaints in December 1969 with reference to head injury.  

4.  Schedule the Veteran for a VA mental disorders examination by an appropriate professional.  

The entire claim file (i.e., both the paper claim file and any medical records contained in Virtual VA and VBMS) is to be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any treatment records contained in those files must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to provide a diagnosis of any psychiatric disorder and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's military service.  

The examiner must identify the specific stressor(s) underlying any PTSD diagnosis, including fear of hostile military or terrorist activity, and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other psychiatric disorders that are at least as likely as not related to his active military service, to include the treatment for anxiety (with prescribed Librium) therein.  All opinions must be set forth in detail and explained in the context of the record.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



